Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of May 17, 2018, by
and among Biodelivery Sciences International, Inc., a Delaware corporation, with
headquarters located at 4131 Parklane Avenue, Suite 225, Raleigh, NC 27612 (the
“Company”), and the Lead Investor (as defined below) (each a “Investor” and
collectively the “Investors”, provided that, if the context requires, references
to “Investors” shall be deemed to be references to “Investor”).

RECITALS

A.    In connection with the Securities Purchase Agreement by and among the
parties hereto of even date herewith (the “Purchase Agreement”), the Company has
agreed, upon the terms and subject to the conditions set forth in the Purchase
Agreement, to issue and sell to investors, including the Lead Investor, an
aggregate of 5,000 shares of the Company’s Series B Convertible Preferred Stock,
par value $0.001 per share (the “Preferred Shares”); and

B.    To induce the Lead Investor to execute and deliver the Purchase Agreement,
the Company has agreed to provide certain registration rights under the
Securities Act of 1933, as amended, and the rules and regulations thereunder, or
any similar successor statute (collectively, the “1933 Act”), and applicable
state securities laws to the Lead Investor;

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

1.    Certain Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the following respective meanings:

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under direct or indirect common control with such Person (for
the purposes of this definition “control,” when used with respect to any
specified Person, shall mean the power to direct the management and policies of
such Person, directly or indirectly, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).

“Agreement” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Claims” has the meaning ascribed to such term in Section 2.5.1.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Common Stock” means the Company’s common stock, par value $0.001 per share.

“Company” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Conversion Shares” means the shares of Common Stock issuable upon conversion of
the Preferred Shares.

“Company Indemnified Person” has the meaning ascribed to such term in
Section 2.5.1.



--------------------------------------------------------------------------------

“Demand Notice” has the meaning ascribed to such term in Section 2.1.1.

“Demand Registration” has the meaning ascribed to such term in Section 2.1.1.

“Demand Right” has the meaning ascribed to such term in Section 2.1.1.

“Equity Interest” means (a) with respect to a corporation, any and all shares of
capital stock of such corporation, (b) with respect to a partnership, limited
liability company, trust, or similar Person, any and all units, interests, or
other partnership or limited liability company interests, and (c) any other
direct or indirect equity ownership or participation in a Person.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Holder” means each of the Investors and any Person holding Registrable
Securities to whom the rights under Section 2 have been transferred in
accordance with Section 2.8.

“Holder Indemnified Person” has the meaning ascribed to such term in
Section 2.5.2.

“Included Registrable Securities” has the meaning ascribed to such term in
Section 2.2.1.

“Indemnified Damages” has the meaning ascribed to such term in Section 2.5.1.

“Indemnified Party” has the meaning ascribed to such term in Section 2.5.3.

“Indemnifying Party” has the meaning ascribed to such term in Section 2.5.3.

“Lead Investor” means Broadfin Healthcare Master Fund, Ltd.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
book running lead manager of such Underwritten Offering.

“Person” means an individual or entity, including, without limitation, any
corporation, association, joint stock company, trust, joint venture, general or
limited partnership, limited liability company, unincorporated organization, or
governmental entity (or any department, agency or political subdivision
thereof).

“Piggyback Registration” has the meaning ascribed to such term in Section 2.2.1.

“Pro Rata Basis” with respect to a Registration Statement means relative to the
number of Registrable Securities then held by each Investor whose Registrable
Securities are included in the Registration Statement.

“Preferred Shares” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchase Price” has the meaning set forth in the Purchase Agreement.

“register,” “registered” and “registration” refer to the registration effected
by preparing and filing a Registration Statement in compliance with the
Securities Act, and the declaration or ordering of the effectiveness of such
Registration Statement by the SEC.

 

-2-



--------------------------------------------------------------------------------

“Registrable Securities” means (a) any Conversion Shares, (b) any shares of
Common Stock or other capital stock of the Company held by, or issued or
issuable with respect to or in exchange for the other outstanding securities of
the Company held by, the Investors and (c) any shares of Common Stock or other
capital stock of the Company issued or issuable with respect to or in exchange
for the Preferred Shares or the shares described in clause (b) above as a result
of any stock split, stock dividend, distribution, recapitalization, exchange or
similar event or otherwise, which securities in clauses (a)-(c) herein may not
be freely sold by a Holder without restriction on volume or manner of sale under
Rule 144; provided, however, that such shares shall only be treated as
Registrable Securities if and only for so long as they are held by a Holder and
(1) have not been disposed of pursuant to a Registration Statement declared
effective by the SEC, (2) have not been disposed of pursuant to Rule 144, or
(3) have not otherwise been sold in a transaction exempt from the registration
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale.

“Registration Expenses” means all expenses incurred by the parties in complying
with Sections 2.1 and 2.2, including, without limitation, all registration,
qualification, exchange listing and filing fees, printing expenses, fees and
expenses of counsel (including one counsel for all Holders selling shares in
such registration) and independent accountants for the Company, blue sky fees
and expenses and fees and expenses of the transfer agent for the Common Stock,
incident to or required by any such registration (but excluding the Selling
Expenses for any Holder).

“Registration Period” has the meaning ascribed to such term in Section 2.4.1.

“Registration Statement” means a registration statement under the Securities Act
filed by the Company with the SEC.

“Registration Term” has the meaning ascribed to such term in Section 2.1.1.

“Rule 144” means Rule 144 promulgated under the Securities Act or any successor
or similar rule as may be enacted by the SEC from time to time, all as the same
shall be in effect at the time.

“SEC” means the Securities and Exchange Commission of the United States or any
other U.S. federal agency at the time administering the Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder, all as the same shall be in effect at the
time.

“Selling Expenses” means all underwriting discounts and selling commissions and
similar fees applicable to the sale of Registrable Securities, all fees and
expenses of legal counsel for any Holder (other than fees and expenses of one
counsel for the Holders that constitute Registration Expenses) and all transfer
taxes relating to any sale of Registrable Securities.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to Section 2.2.

“Subsidiary” means, as to a Person, any corporation, partnership, joint venture,
limited liability company, association or other entity or organization in which
such Person owns (directly or indirectly) any Equity Interest or other similar
ownership interest.

“Underwritten Offering” means an offering in which shares of Common Stock are
sold to an underwriter on a firm commitment or best efforts basis for reoffering
to the public pursuant to a Registration Statement.

 

-3-



--------------------------------------------------------------------------------

“Violations” has the meaning ascribed to such term in Section 2.5.1.

2.    Registration Rights.

2.1.    Demand Registration.

2.1.1.    Demand Procedure. So long as any Registrable Securities remain
outstanding (the “Registration Term”), Investors shall have the right (the
“Demand Right”), by written notice to the Company (a “Demand Notice”), to
require the Company to register all or a portion of the Registrable Securities
held by the Investors under and in accordance with the provisions of the
Securities Act (a “Demand Registration”), provided that the Company shall not be
required to make a Demand Registration for an amount of Registrable Securities
less than $5,000,000 as measured by Purchase Price (as defined in the Purchase
Agreement) of such Registrable Securities. The Company shall, within two
(2) Business Days after the date the Demand Notice is given, provide written
notice of such request to all Holders of Registrable Securities. As soon as
practicable, but in any case no later than thirty (30) days following the
receipt by the Company of the original Demand Notice, the Company will file
(i) an “automatic shelf registration statement” (as defined in Rule 405 under
the Securities Act) on Form S-3ASR with the SEC, if the Company is then a
“well-known seasoned issuer” (as defined in Rule 405 under the Securities Act)
eligible to file Form S-3ASR under the applicable rules and regulations of the
SEC, or (ii) a Registration Statement on Form S-3 with the SEC, if the Company
is not then eligible to file an automatic shelf registration statement on Form
S-3ASR under the applicable rules of the SEC, in either case with respect to
resale of the issued and outstanding Registrable Securities covered by the
original Demand Notice and any additional Registrable Securities requested to be
included in such registration by any other Holders, as specified by such other
Holders in a Demand Notice which shall be provided to the Company on or before
ten (10) days after the date the Company’s Notice is given to such Holders;
provided, however, that if the Company is not then eligible to file a
Registration Statement on Form S-3ASR or Form S-3, the Company shall instead
file a Registration Statement on Form S-1 (or other applicable form) no later
than forty five (45) days following receipt of the original Demand Notice. The
Company will use commercially reasonable efforts to cause such Registration
Statement to be declared effective by the SEC as promptly as practicable after
such filing (except in the case of an automatic shelf registration statement on
Form S-3ASR that is deemed effective upon filing).The Company shall not be
required to effect more than three (3) Demand Registrations for all the Holders
as a group; except that the Company shall effect additional Demand Registrations
as necessary to register under a Registration Statement all Registrable
Securities excluded or withdrawn from the initial Demand Registration by the
Managing Underwriter (if any) pursuant to the last sentence of Section 2.1.3.

2.1.2.    Postponement. Notwithstanding anything to the contrary in this
Agreement, the Company will, upon written notice to any Holder whose Registrable
Securities are included in or proposed to be included in the Registration
Statement pursuant to Section 2.1.1, be entitled to postpone the filing of, or,
except in the case of an automatic shelf registration statement on Form S-3ASR,
declaration of effectiveness of, any Registration Statement prepared pursuant to
the exercise of a Demand Right for a reasonable period of time not in excess of
one hundred and twenty (120) days, if the board of directors of the Company
determines, in the good faith exercise of its business judgment, and has
delivered to the Holders written certification to the effect, that such
registration and offering would (A) require disclosure of material non-public
information concerning the Company which, at such time, is not in the best
interest of the Company or (B) be materially detrimental to the Company and its
stockholders because it would (1) materially interfere with a material
acquisition, corporate reorganization, or other similar transaction involving
the Company; (2) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(3) render the Company unable to comply with requirements under the Securities
Act or Exchange Act; provided, however, such postponement right shall be
exercised by the Company not more than once. In the event of any such

 

-4-



--------------------------------------------------------------------------------

postponement, the Company will promptly notify the Holders whose Registrable
Securities are included in or proposed to be included in the Registration
Statement in writing when the events or circumstances permitting such
postponement have ended. In the event that the Company is subject to a binding
lock-up agreement with one or more third-party underwriters at any time that a
Holder requests a Demand Registration, the Company shall have the right to
postpone the filing of a Registration Statement pursuant to the Demand Notice
until the expiration of the applicable lock-up period (not to exceed ninety
(90) days).The Company shall not be obligated to effect, or to take any action
to effect, any registration pursuant to Section 2.1.1 during the period that is
thirty (30) days before the Company’s good faith estimate of the date of filing
of, and ending on a date that is ninety (90) days after the effective date of, a
Company-initiated registration, provided that the Company is actively employing
in good faith commercially reasonable efforts to cause such registration
statement to become effective.

2.1.3.    Marketing Factors. If any Demand Registration is in the form of an
Underwritten Offering, the Investors will select and obtain the services of the
investment banking firm or firms and manager or managers that will administer
the offering and the counsel to such investment banking firms and managers. If
the Managing Underwriter or underwriters of any proposed Underwritten Offering
of shares of Common Stock pursuant to a Demand Registration advises the Company
that the total issued and outstanding Registrable Securities held by all of the
Holders exceeds the number of shares of Common Stock which can be sold in such
offering or would have an adverse effect on the price, timing or distribution of
the shares of Common Stock proposed to be offered in such Underwritten Offering
or other marketing factors with respect thereto, then the shares of Common Stock
to be included in such Underwritten Offering on behalf of the Holders shall
include the number of Registrable Securities that such Managing Underwriter or
underwriters advises the Company can be sold without having such adverse effect,
and the number of shares that may be included in such Underwritten Offering
shall be allocated to the Holders on a Pro Rata Basis. If the Managing
Underwriter excludes or withdraws fifty percent (50%) or more of the total
number of Registrable Securities that the Holders have requested to be included
in such registration, then such Demand Registration shall not count as a Demand
Registration permitted hereunder. If the Managing Underwriter excludes or
withdraws any Registrable Securities from such Underwritten Offering pursuant to
this Section 2.1.3, then the Registration Term shall be extended until such time
as those excluded or withdrawn Registrable Securities are registered under a
Registration Statement or cease to be Registrable Securities.

2.1.3.1.     If a Demand Registration is not filed by the Company within the
time required by Section 2.1.1 following a Demand Notice (or, in the event of a
postponement under Section 2.1.2, then within thirty (30) days of a notice by
the Company that the events or circumstances permitting such postponement have
ended), then the Selling Holders (on a Pro Rata Basis) shall be entitled to a
payment from the Company, as liquidated damages and not as a penalty, in the
amount per month equal to one percent (1.0%) of the Purchase Price (as such term
is defined in each of the respective Purchase Agreements with respect to each
Selling Holder) for the Registrable Securities subject to such Demand
Registration, from the date the Company was required to file the relevant Demand
Registration until it is actually filed (or, if earlier, such Selling Holder no
longer holds Registrable Securities) and pro-rated for any partial month. The
maximum penalty payable by the Company for all such failures to timely file
shall not exceed ten percent (10%) of the Purchase Price (as such term is
defined in each of the Purchase Agreement) in the aggregate. The liquidated
damages payable pursuant to the immediately preceding sentence shall be payable
within five (5) Business Days after the end of each such monthly period, and
shall be paid in immediately available funds.

 

-5-



--------------------------------------------------------------------------------

2.2.    Piggyback Registration.

2.2.1.    Participation. If the Company proposes to file a Registration
Statement, at any time beginning on the Closing Date until the end of the
Registration Term, with respect to shares of Common Stock for its own account,
for sale to the public, or to register shares of Common Stock for stockholders
of the Company other than the Holders, in each case in connection with the
public offering of such shares solely for cash and other than (x) a registration
on Form S-8 relating solely to employee benefit plans, (y) a registration
relating solely to a transaction contemplated by Rule 145 under the Securities
Act, or (z) a registration on any registration form which does not permit
secondary sales or does not include substantially the same information as would
be required to be included in a Registration Statement covering the sale of
Registrable Securities, then the Company shall give prompt notice of such
proposed registration to each Holder and such notice shall offer each Holder (or
any Holder who is not participating in the proposed Registration Statement) the
opportunity to include in such registration such number of Registrable
Securities (the “Included Registrable Securities”) as such Holder may request in
writing (a “Piggyback Registration”). The notice required to be provided in this
Section 2.2.1 to each Holder shall be provided pursuant to Section 5. Each
Holder shall then have fifteen (15) days to request inclusion of Registrable
Securities in the registration. If no request for inclusion from a Holder is
received within the specified time, such Holder shall have no further right to
participate in such Piggyback Registration. If, at any time after giving written
notice of its intention to undertake a registration and prior to the closing of
such registration, the Company shall determine for any reason not to undertake
or to delay such registration, the Company may, at its election, give written
notice of such determination to the Selling Holders and, (x) in the case of a
determination not to undertake such registration, shall be relieved of its
obligation to sell any Included Registrable Securities in connection with such
terminated registration, and (y) in the case of a determination to delay such
registration, shall be permitted to delay offering any Included Registrable
Securities for the same period as the delay in the registration. Any Selling
Holder shall have the right to withdraw such Selling Holder’s request for
inclusion of such Selling Holder’s Registrable Securities in such offering by
giving written notice to the Company of such withdrawal up to and including the
time of pricing of such offering. A Piggyback Registration shall not be
considered a Demand Registration for purposes of Section 2.1 of this Agreement.
The Company shall have no obligation under this Section 2.2 to make any offering
of its shares of Common Stock or to complete an offering of its shares of Common
Stock that it proposes to make.

2.2.2.    Priority of Piggyback Registration. If the Managing Underwriter or
underwriters of any proposed Underwritten Offering of shares of Common Stock
included in a Piggyback Registration advises the Company that the total amount
of shares of Common Stock which the Selling Holders and any other Persons (other
than the Company) intend to include in such offering exceeds the number which
can be sold in such offering or would have an adverse effect on the price,
timing or distribution of the shares of Common Stock proposed to be offered in
such Underwritten Offering, then the shares of Common Stock to be included in
such Underwritten Offering on behalf of the Selling Holders shall include the
number of Registrable Securities that such Managing Underwriter or underwriters
advises the Company can be sold without having such adverse effect. Such shares
of Common Stock shall be allocated pro rata among the Selling Holders and any
other Persons who possess registration rights who have requested participation
in the Piggyback Registration (“Other Holders”) (based, for each such Selling
Holder or Other Holder, on the percentage derived by dividing (A) the number of
shares of Common Stock or other capital stock of the Company proposed to be sold
by such Selling Holder or such Other Holder in such offering by (B) the
aggregate number of shares of such class of securities proposed to be sold by
all Selling Holders and all Other Holders in the Piggyback Registration).

2.3.    Expenses of Registration. All Registration Expenses incurred in
connection with any registration, qualification or compliance pursuant to
Section 2.1 and Section 2.2 shall be borne by the Company; provided, however,
that the Company shall not be required to pay for any Registration Expenses for
any registration proceeding begun pursuant to Section 2.1 if the registration
request is subsequently withdrawn at the request of the Holder delivering such
Demand Notice (in which case all

 

-6-



--------------------------------------------------------------------------------

Selling Holders shall bear such expenses on a Pro Rata Basis), unless such
Holder agrees that such withdrawn registration shall constitute a Demand
Registration to which the Holders were entitled pursuant to Section 2.1. All
Selling Expenses (other than underwriting discounts and commissions) relating to
the sale of Registrable Securities registered by or on behalf of the Holders
shall be borne by the Company, including the reasonable and documented fees,
disbursements and related charges of one counsel to the Lead Investor, or to the
Selling Holders if the Lead Investor is not a Selling Holder (not to exceed
$20,000 without the prior approval of the Company).

2.4.    Registration Procedures. In the case of the registration, qualification
or compliance effected by the Company pursuant to this Agreement, the Company
will, upon reasonable request, inform each Holder as to the status of such
registration, qualification and compliance. At its expense, in the case of a
Registration Statement filed pursuant to Section 2.1 or Section 2.2, the Company
will, during such time as any Holder holds Registrable Securities:

2.4.1.    use commercially reasonable efforts to cause such Registration
Statement to become effective and to prepare and file such amendments and
post-effective amendments to the Registration Statement and any documents
required to be incorporated by reference therein as may be necessary to keep the
applicable Registration Statement filed and declared effective pursuant to this
Agreement, and any related qualification or compliance under state securities
laws which it is necessary to obtain, effective until the earliest of (A) the
date upon which all Registrable Securities cease to be Registrable Securities
and (B) the date upon which the Holders have completed the distribution
described in such Registration Statement, whichever first occurs (the period of
time during which the Company is required hereunder to keep the Registration
Statement effective is referred to herein as the “Registration Period”).

2.4.2.    at least five (5) Business Days prior to filing a Registration
Statement and at least three (3) Business Days prior to the filing of a
prospectus or any amendments or supplements to a Registration Statement or a
prospectus (but not any periodic report to be incorporated by reference in a
Registration Statement or a prospectus), the Company shall furnish to the
Holders of the Registrable Securities covered by such Registration Statement and
the underwriter or underwriters, if any, copies of or drafts of all such
documents proposed to be filed, which documents shall be subject to the
reasonable review of such Holders and underwriters, if any, and the Company
shall use commercially reasonable efforts to satisfy any objections with respect
thereto raised by the Selling Holders, or the underwriters, if any;

2.4.3.    in the event of any Underwritten Offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter(s) of such offering;

2.4.4.    furnish such number of prospectuses and other documents incident
thereto as any Holder from time to time may reasonably request to enable such
Holder to consummate the disposition of the Registrable Securities owned by such
Holder;

2.4.5.    use commercially reasonable efforts to timely register or qualify such
Registrable Securities under such other securities or blue sky laws of such
jurisdictions as any Holder reasonably requests and do any and all other acts
and things which may be reasonably necessary to enable such Holder to consummate
the disposition of the Registrable Securities owned by such Holder in such
jurisdictions; provided, that the Company will not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 2.4, (B) subject itself to taxation in
any such jurisdiction or (C) file a general consent to service of process in any
jurisdiction unless the Company is already subject to service in such
jurisdiction;

 

-7-



--------------------------------------------------------------------------------

2.4.6.    notify each Holder of such Registrable Securities as promptly as
practicable (A) after becoming aware of the happening of any event as a result
of which the Registration Statement, the prospectus included in the Registration
Statement, as then in effect, or any prospectus supplement contains an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading,
(B) if the board of directors of the Company determines, in the good faith
exercise of its business judgment, that the disposition of Registrable
Securities pursuant to the Registration Statement would (I) require disclosure
of material non-public information concerning the Company which, at such time,
is not in the best interest of the Company, or (II) otherwise materially and
adversely affect the Company or its stockholders because it would (1) materially
interfere with a material acquisition, corporate reorganization, or other
similar transaction involving the Company; (2) require premature disclosure of
material information that the Company has a bona fide business purpose for
preserving as confidential; or (3) render the Company unable to comply with
requirements under the Securities Act or Exchange Act, (C) of the issuance by
the SEC of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose or the receipt
by the Company of written correspondence from the SEC notifying the Company that
the SEC may undertake either of the foregoing or (D) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of any Registrable Securities for sale under the applicable securities or blue
sky laws of any jurisdiction, and notify each Holder of such Registrable
Securities when such events or circumstances have ended and the applicable
Registration Statement is again available for use in connection with
dispositions of Registrable Securities and, if appropriate, the Company will in
connection therewith prepare a supplement or amendment to the prospectus
included in the applicable Registration Statement as promptly as reasonably
practicable, but in any event within 60 days of the Company’s suspension notice,
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such prospectus will not contain an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and to take such other commercially reasonable action as promptly as
reasonably practicable as is necessary to remove a stop order, suspension,
written notification from the SEC of the possibility thereof or proceedings
related thereto. The Company shall not be permitted to suspend usage of the
Registration Statement in the case of any event described in clause (A) or (B)
of the preceding sentence more than a total of sixty (60) days in any
twelve-month period;

2.4.7.    notify each Holder of such Registrable Securities as promptly as
practicable of (A) the filing of the Registration Statement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Registration Statement or any
other registration statement or any post-effective amendment thereto, when the
same has become effective; and (B) the receipt of any written comments from the
SEC with respect to any filing referred to in clause (A) and any written request
by the SEC for amendments or supplements to the Registration Statement or any
prospectus or prospectus supplement thereto;

2.4.8.    upon request and subject to appropriate confidentiality arrangements
between the parties, furnish to all Holders copies of all transmittal letters or
other correspondence with the SEC or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) to the extent related to a Registration
Statement filed pursuant to Section 2.1 or Section 2.2;

2.4.9.    in the case of an Underwritten Offering, use commercially reasonable
efforts to cause to be furnished, upon request of the underwriters, (i) an
opinion of counsel for the Company dated the date of the closing under the
underwriting agreement and (ii) a “comfort” letter, dated the pricing date of
such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have audited

 

-8-



--------------------------------------------------------------------------------

any of the Company’s financial statements included or incorporated by reference
into the Registration Statement, and each of the opinion and the “comfort”
letter shall be in customary form and cover such matters with respect to such
Registration Statement (and the prospectus and any prospectus supplement
included therein) as such underwriters may reasonably request and which are
customarily covered in opinions of issuer’s counsel and in accountants’ letters
delivered to the underwriters in similar Underwritten Offerings of securities;

2.4.10.    otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC, and make available to its security
holders, as soon as reasonably practicable, an earnings statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;

2.4.11.    make available to the appropriate representatives of the Managing
Underwriter and Holders access to such information and Company personnel as is
reasonable and customary to enable such parties to establish a due diligence
defense under the Securities Act to the extent such defense is available to such
person; provided, that the Company need not disclose any non-public information
to any such representative unless and until such representative has entered into
a confidentiality agreement with the Company;

2.4.12.    provide a transfer agent and registrar for all Registrable Securities
covered by such Registration Statement not later than the effective date of such
Registration Statement;

2.4.13.    if requested by a Holder and subject to review by the Company and
approval by the Company, such approval not to be unreasonably withheld or
delayed, (i) incorporate in a prospectus supplement or post-effective amendment
such information as such Holder reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including
information with respect to the number of Registrable Securities being offered
or sold, the purchase price being paid therefor and any other terms of the
offering of the Registrable Securities to be sold in such offering and (ii) make
all required filings of such prospectus supplement or post-effective amendment
after being notified of the matters to be incorporated in such prospectus
supplement or post-effective amendment; and

2.4.14.    cause all such Registrable Securities to be listed or quoted on each
securities exchange or nationally recognized automated quotation system on which
similar securities issued by the Company are then listed or quoted.

2.5.    Indemnification. In the event any Registrable Securities are included in
a Registration Statement under this Agreement:

2.5.1.    To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Holder, the directors, officers,
members, partners, employees, agents, underwriters, advisors, representatives
of, and each Person, if any, who controls any Holder within the meaning of the
Securities Act or the Exchange Act (each, a “Company Indemnified Person”),
against any losses, claims, damages, liabilities, judgments, fines, penalties,
charges, costs, reasonable attorneys’ fees, amounts paid in settlement or
expenses, joint or several, (collectively, “Claims”) incurred in investigating,
preparing or defending any action, claim, suit, inquiry, proceeding,
investigation or appeal taken from the foregoing by or before any court or
governmental, administrative or other regulatory agency, body or the SEC,
whether pending or threatened (“Indemnified Damages”), to which any of them may
become subject to the extent such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon:
(A) any untrue statement or alleged untrue statement of a material fact in a
Registration Statement or any post-effective amendment

 

-9-



--------------------------------------------------------------------------------

thereto or in any document incorporated by reference therein, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (B) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in any related free writing prospectuses of
the Company or in the final prospectus (as amended or supplemented, if the
Company files any amendment thereof or supplement thereto with the SEC) or the
omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in each case in light of the circumstances
under which the statements therein were made, not misleading or (C) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any other law relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement (the matters in the foregoing
clauses (A), (B) and (C) being, collectively, “Violations”). Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 2.5.1: (i) shall not apply to a Claim by a Company
Indemnified Person to the extent arising out of or based upon a Violation which
occurs in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of such Company Indemnified Person expressly for
use in connection with the preparation of the Registration Statement or any such
amendment thereof or supplement thereto and (ii) shall not apply to amounts paid
in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company Indemnified Person and
shall survive the transfer of the Registrable Securities by the Holders pursuant
to Section 2.8.

2.5.2.    In connection with any Registration Statement in which a Holder is
participating, each such Holder agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 2.5.1, the Company, each of its directors, each of its officers
who signs the Registration Statement, each of its employees, agents, advisors
and representatives and each Person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act (each, a “Holder Indemnified
Person”), against any Claim or Indemnified Damages to which any of them may
become subject, under the Securities Act, the Exchange Act or otherwise, to the
extent such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Holder expressly for use in
connection with such Registration Statement; provided, however, that the
indemnity agreement contained in this Section 2.5.2 and the agreement with
respect to contribution contained in Section 2.5.4 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Holder, which consent shall not be unreasonably withheld
or delayed; provided, further, however, that the Holder shall be liable under
this Section 2.5.2 for only that amount of a Claim or Indemnified Damages as
does not exceed the net proceeds (net of any Selling Expenses) to such Holder as
a result of the sale of Registrable Securities pursuant to such Registration
Statement, except in the event of fraud by such Holder. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Holder Indemnified Person and shall survive the transfer of the
Registrable Securities by the Holders pursuant to Section 2.8. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 2.5.2 with respect to any preliminary prospectus shall
not inure to the benefit of any Holder Indemnified Person if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented.

2.5.3.    Each Company Indemnified Person or Holder Indemnified Person entitled
to indemnification under this Section 2.5 (the “Indemnified Party”) shall give
notice to the party required to provide indemnification (the “Indemnifying
Party”) promptly after such Indemnified Party has actual knowledge of any Claim
as to which indemnity may be sought, and unless in such Indemnified Party’s
reasonable judgment a conflict of interest may exist between such Indemnified
Party and the

 

-10-



--------------------------------------------------------------------------------

Indemnifying Party, shall permit the Indemnifying Party to assume the defense of
any such Claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such Claim, shall be
approved by the Indemnified Party (whose approval shall not unreasonably be
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided, further, that the failure of any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its obligations under this Agreement, unless such failure is prejudicial to
the Indemnifying Party in defending such Claim.

2.5.4.    If the indemnification provided for in this Section 2.5 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party with
respect to any Claim or Indemnified Damages referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Claim or Indemnified Damages in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand and of
the Indemnified Party on the other in connection with the Violations which
resulted in such Claim or Indemnified Damages as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and of
the Indemnified Party shall be determined by reference to, among other things,
whether the Violation relates to information supplied by the Indemnifying Party
or by the Indemnified Party and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such Violation. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.

2.6.    Covenants of Holders.

2.6.1.    Each Holder agrees that, upon receipt of any notice from the Company
pursuant to Section 2.4.6, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the applicable Registration Statement (and if
so requested by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies, then in such Holder’s possession, of
the prospectus covering such Registrable Securities at the time of receipt of
such notice), until the receipt of written notification from the Company that
the circumstances requiring the discontinuation of the use of such Registration
Statement have ended and, if applicable, receipt from the Company of copies of a
supplemented or amended prospectus.

2.6.2.    Each Holder whose Registrable Securities are included in a
Registration Statement pursuant to an Underwritten Offering severally agrees to
enter into such lock-up agreement as the Managing Underwriter may in its
reasonable discretion require in connection with any such Underwritten Offering
(which lock-up agreement may provide for a lock-up period of up to 90 days);
provided, however, that all executive officers and directors of the Company
shall be subject to similar restrictions or enter into similar agreements
(subject to such exceptions as the Managing Underwriter may permit in its
reasonable discretion).

2.6.3.    Each Holder agrees to notify the Company, at any time when a
prospectus relating to a Registration Statement contemplated by Sections 2.1 or
2.2, as the case may be, is required to be delivered by it under the Securities
Act, of the occurrence of any event relating to the Holder which requires the
preparation of a supplement or amendment to such prospectus included in the
Registration Statement so that, as thereafter delivered to the purchasers of
Registrable Securities, such prospectus will not contain an untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading relating to such Holder, and each Holder shall promptly make
available to the Company the information to enable the Company to prepare any
such supplement or amendment. Each Holder also agrees that, upon delivery of any
notice by it to the Company of the happening of any event of the kind

 

-11-



--------------------------------------------------------------------------------

described in the preceding sentence of this subsection, the Holder will
forthwith discontinue disposition of Registrable Securities pursuant to such
Registration Statement until its receipt of the copies of the supplemental or
amended prospectus contemplated by this subsection, which the Company shall
promptly (and in any event within 60 days of any such Company notice) make
available to each Holder and, if so requested by the Company, each Holder shall
deliver to the Company all copies, other than permanent file copies then in such
Holder’s possession, of the prospectus covering such Registrable Securities at
the time of delivery of such notice.

2.6.4.    Each Holder shall promptly furnish to the Company such information
regarding such Holder and the distribution proposed by such Holder as the
Company may reasonably request in writing or as shall be required in connection
with any registration, qualification or compliance referred to in this
Section 2. Such Holder will assist the Company in updating such information in
the Registration Statement and any prospectus supplement relating thereto.

2.6.5.    Each Holder hereby covenants with the Company not to make any
disposition of Registrable Securities pursuant to the Registration Statement
other than in compliance with the Securities Act and other applicable laws
(provided, that for purposes of this covenant, each Holder shall be entitled to
rely on the accuracy and completeness of disclosures with respect to which the
Company is providing indemnification pursuant to Section 2.5 hereof).

2.7.    Rule 144 Reporting. With a view to making available to the Holders the
benefits of certain rules and regulations of the SEC which at any time permit
the sale of the Registrable Securities to the public without registration, the
Company agrees to use commercially reasonable best efforts after the Closing
Date and until such date that all Registrable Securities have been (A) disposed
of pursuant to a Registration Statement declared effective by the SEC,
(B) disposed of pursuant to Rule 144 or (C) otherwise been sold in a transaction
exempt from the registration requirements of the Securities Act so that all
transfer restrictions and restrictive legends with respect thereto are removed
upon the consummation of such sale, to:

2.7.1.    make and keep adequate current public information with respect to the
Company available, as those terms are understood and defined in Rule 144, at all
times; and

2.7.2.    file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act for so long as the Company
remains subject to such requirements, and the filing of such reports is required
for sales under Rule 144.

2.8.    Transfer of Registration Rights. The rights to cause the Company to
register Registrable Securities granted to the Holder by the Company under
Sections 2.1 and 2.2 may be assigned in full (but only with all related
obligations) by a Holder (i) to a Subsidiary of such Holder, provided that such
Holder retains its ownership interest in such Subsidiary, (ii) to an Affiliate
of such Holder (other than a Subsidiary of such Holder) provided that such
assignment shall not be with the intent of or as part of a transaction or a
series of related transactions to transfer, assign, merge or exchange such
Affiliate to or with a Person that is not an Affiliate of such Holder or
(iii) to a transferee or assignee in conjunction with a transfer or assignment
of all or substantially all of such Holder’s assets to such transferee or
assignee; provided, however, that, as a condition precedent to any such transfer
or assignment, (A) such transfer or assignment shall be effected in accordance
with applicable securities laws; (B) such Holder gives prior written notice to
the Company; and (C) such transferee agrees in writing to comply with the terms
and provisions of this Agreement and such transfer does not violate any other
provision of this Agreement. Except as permitted by this Section 2.8, the rights
of a Holder with respect to Registrable Securities as set out herein shall not
be transferable to any other Person, and any attempted transfer shall cause all
rights of such Holder therein to be forfeited. The term “Buyer” as used in this
agreement shall include any assignee of Buyer’s rights permitted by this
Section.

 

-12-



--------------------------------------------------------------------------------

3.    Governing Law; Jurisdiction; Jury Trial. Section 9(a) of the Purchase
Agreement is incorporated herein by reference as if fully set forth herein.

4.    Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that such transactions are fulfilled to the extent possible.

5.    Notices. Section 9(f) of the Purchase Agreement is incorporated herein by
reference as if fully set forth herein.

6.    Titles and Subtitles. The titles and subtitles contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

7.    Waivers and Amendments. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and the Holders of
a majority or more of the then outstanding Registrable Securities, provided
that, if any amendment, modification or waiver disproportionately and adversely
impacts a Holder (or group of Holders), the consent of such disproportionately
impacted Holder (or group of Holders) shall be required. No consideration shall
be offered or paid to any Person to amend or consent to a waiver or modification
of any provision of this Agreement unless the same consideration also is offered
to all of the parties to this Agreement.

8.    Successors and Assigns. This Agreement shall be binding upon and inure
solely to the benefit of each party and its successors and permitted assigns.

9.    Entire Agreement. This Agreement, in conjunction with the Purchase
Agreement and the other agreements referenced therein, constitute the entire
agreement and understanding of the parties, and supersede all prior agreements
and undertakings, both written and oral, among the parties, with respect to the
subject matter hereof and thereof.

10.    Counterparts. This Agreement may be executed in multiple counterparts and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. In the event that any signature is
delivered by electronic signature or is delivered by facsimile transmission or
by e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force as if such electronic signature,
facsimile or “.pdf” signature page were an original thereof.

11.    Specific Performance. The parties hereto acknowledge that there would be
no adequate remedy at law if they fail to perform their obligations hereunder,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an

 

-13-



--------------------------------------------------------------------------------

injunction (whether temporary, preliminary or permanent) or other equitable
relief in any court of competent jurisdiction, enjoining any such breach, and
enforcing specifically the terms and provisions hereof, and each of the parties
hereto hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief. The existence of this right will not preclude any such Person
from pursuing any other rights and remedies at law or in equity that such Person
may have.

12.    No Third Party Beneficiaries. Nothing expressed or implied in this
Agreement shall be construed to give any Person other than the parties hereto
any legal or equitable rights hereunder.

[Signature page to follow]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

COMPANY: BIODELIVERY SCIENCES INTERNATIONAL, INC.

By:  

/s/ Mark A. Sirgo

Name:  

Mark A. Sirgo, Pharm. D.

Title:  

Vice Chairman

LEAD INVESTOR: BROADFIN HEALTHCARE MASTER FUND, LTD. By:   its Director

By:  

/s/ Kevin Kotler

Name:  

Kevin Kotler

Title:  

Director

 

-15-

[Signature Page to Registration Rights Agreement]